*237Concurring Opinion."
Montgomery, J.
I concur in the disposition made of the principal question in this case and in the final result reached, but disagree with so much of the opinion as sanctions the practice of demurring to an objection to a complaint in condemnation proceedings. No causes or. grounds of demurrer to an objection are prescribed, and, in my 'opinion, no such demurrer should be entertained. The. statute expressly declares that no pleadings other than the complaint, objections thereto, and answer authorized by section eight of the act (Acts 1905, p. 59, §936 Burns 1908) shall be allowed. This is a special proceeding, and this preliminary hearing is not governed by the civil code, but may be had before the judge in vacation as well as in open court, and was intended to be of an expeditious and summary character. The objections authorized must, from the nature of the case, in most instances serve the purpose of demurrers, and challenge the jurisdiction of the court or the right of the plaintiff, upon the face of the complaint, to exercise the power of eminent domain for the use sought. Pacts may be set up affirmatively, by' way of objection, which if true would abate or defeat the plaintiff’s right to exercise the power of eminent domain generally, or for the use sought, or with respect to the particular property involved.
Theffiling and submission of objections invokes the judgment of the court upon the sufficiency of the complaint, and such objections without other request, motion or demurrer. If the court is without jurisdiction, or the complaint is manifestly insufficient, the objections should be sustained. If the court has full jurisdiction, and the complaint upon its face is sufficient to authorize the condemnation sought, such objections as perform the office of a demurrer, and such affirmative objections as, conceding their truth, would not abate or defeat the proceeding, should be overruled; and *238such objections as allege facts sufficient to abate or defeat the asserted right should be sustained.
When an objection has been sustained to the complaint, the plaintiff may amend, or, electing to stand upon the pleading, may suffer judgment to go in favor of the defendant, or, in case the objection be affirmative, call for proofs. When an objection is overruled the defendant with leave of court may amend, or, electing to stand upon such objection, may suffer judgment to go in favor of the plaintiff. Appraisers will not be appointed until the court or judge in vacation is satisfied as to the regularity of the proceedings and the right of the plaintiff to exercise the power of eminent domain for the use sought. After the hearing upon the complaint and the affirmative objections, if any remain, appraisers should be appointed or refused in accordance with the law and facts established, and from this order either party, having saved proper exceptions, may appeal. Westport Stone Co. v. Thomas (1908), 170 Ind. 91.
This practice, in my opinion, conforms to the positive directions of the statute, fully secures the rights of the parties, and simplifies and facilitates the object sought to be attained by the proceeding.